CRIST, Judge.
Plaintiff appeals the trial court’s order dismissing his pro se request for declaratory judgment for failure to state a claim. Affirmed.
On September 26, 1990, Plaintiff, an inmate at Missouri Eastern Correctional Center, was charged with a conduct violation. At the hearing for the violation, a Housing Unit Team concluded Plaintiff displayed aggressive and confrontive behaviors. They referred him to a Classification Team. On October 5, 1990, Plaintiff was reclassified from what he claims was the most vulnerable group of inmates to the most aggressive group.
Plaintiff alleges he is entitled to a determination of the validity of what he claims was an arbitrary and capricious application of the inmate classification system. He sought the determination by the court pursuant to Rule 87.02(c) and § 527.020, RSMo 1986.
The Classification Team is not an agency as defined by Rule 87.02(c), and their actions do not constitute the making or application of a rule. § 536.010.4(k), RSMo 1986; see State v. Brackman, 737 S.W.2d 516 (Mo.App.1987). Furthermore, this court cannot determine what issues Plaintiff is attempting to allege in that his petition appears to confuse administrative procedure claims with civil rights claims and to throw a myriad of legal theories together. This court cannot declare Plaintiff’s rights from an amorphous mass of allegations. Dudley v. Shaver, 770 S.W.2d 712, 715[5] (Mo.App.1989).
Judgment affirmed.
PUDLOWSKI, P.J., and STEPHAN, J., concur.